DETAILED ACTION
Claim(s) 1, 4-9, 12-16 and 21-28 are presented for examination. 
Claims 1, 9, 21 and 25 are amended.
Claim(s) 2, 3, 10, 11 and 17-20 remain canceled.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, (see remarks pages 9-12 of 14), filed August 15th, 2022, with respect to rejection of claim(s) 1, 4-9, 12-16 and 21-28 under 35 U.S.C. § 102(a)(2) and/or 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Objections
Claim(s) 1, 4-9, 12-16 and 21-28 are objected to because of the following informalities:  
	Claim 1 recites “the OCCs” in line 10. For clarity and consistency, it is suggested to recite the entire acronym (i.e. orthogonal cover codes “OCC”).
	 Claims 9, 21 and 25 recite a similar limitation. 
	Claim(s) 4-8, 12-16, 22-24 and 26-28 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-7, 9 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over RYU et al. (US 2019/0090258 A1) hereinafter “Ryu” in view of TANG et al. (US 2020/0128542 A1) hereinafter “Tang”.

Regarding Claims 1 and 9,
	Ryu discloses a communication apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, a terminal], comprising: 
	a storage medium including executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, a memory “1430” storing program information]; and 
	a processor [see fig. 14, pg. 16, ¶303 lines 1-3, a controller “1420”]; 
	wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive first indication information and second indication information carried by higher layer signaling [see fig. 3, pg. 10, ¶175 - ¶179; fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, receive DL DCI (including the last K symbol of a subframe and 12-L OFDM subcarriers) from the base station through system information or RRC signaling], wherein the first indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) which includes the UCI transmission information (with 12-L OFDM subcarriers)] indicates a code division multiplexing capability of a physical resource of an uplink control channel [see pg. 10, ¶177 lines 1-5; pg. 15, ¶273 lines 1-4, are encoded using code division multiplexing (CDM) performed in a time/frequency resource of an uplink control channel (xPUCCH)], and wherein the second indication information indicates a symbol quantity of an uplink control channel and a start symbol location of the uplink control channel [see fig. 3, pg. 10, ¶175 - ¶179; fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, the xPUCCH is transmitted in the last K symbol of the subframe];
	determine the physical resource based on the first indication information and the second indication information [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information (with the last K symbol of a subframe and 12-L OFDM subcarriers) is included in the DCI field according to the code division multiplexing (CDM) performed in the time/frequency resource]; and 
	send uplink control information on the physical resource of the uplink control channel [see fig. 10: Step “S1030”, pg. 14, ¶271 lines 1-3, transmit UCI to the base station through the uplink control channel (xPUCCH)].
	Although Ryu discloses receiving first indication information and second indication information carried by higher layer signaling, wherein the first indication information indicates a code division multiplexing capability of a physical resource of an uplink control channel; and sending uplink control information on the physical resource of the uplink control channel, Ryu does not explicitly teach “the physical resource comprises at least one data symbol and at least one reference signal symbol”, the code division multiplexing capability “is a quantity of terminal devices that can be multiplexed in a code division manner on a unit resource in the physical resource”, wherein the terminal devices “are multiplexed” in a code division manner “by” superimposing the OCCs on “the at least one data symbol of the physical resource” in a time domain; and sending uplink control information “and a reference signal” on the physical resource of the uplink control channel.
	However Tang discloses receiving first indication information and second indication information carried by higher layer signaling [see fig. 2A: Step “2a02”, pg. 6, ¶83 lines 1-7, a terminal receives the at least one piece of indication information], wherein the first indication information indicates a code division multiplexing capability of a physical resource of an uplink control channel [see fig. 2A: Step “2a02”, pg. 6, ¶83 lines 1-7, the at least one piece of indication information being configured to indicate the location offset between the data channel and the first control channel], wherein the physical resource comprises at least one data symbol and at least one reference signal symbol [see fig. 2A: Step “2a02”, pg. 6, ¶83 lines 1-7, the location offset including the time-domain location offset and/or the frequency-domain location offset and the location offset being a symbol-level offset], the code division multiplexing capability is a quantity of terminal devices that can be multiplexed in a code division manner on a unit resource in the physical resource [see pg. 6, ¶82 lines 1-8, a unit of the time-domain location offset is a combination of a symbol and a slot, a combination of a symbol and a mini-slot; a unit of the frequency-domain location offset is any one of: a resource block and a preset number of resource blocks], wherein the terminal devices are multiplexed in a code division manner by superimposing the OCCs on the at least one data symbol of the physical resource in a time domain [see pg. 6, ¶80 lines 1-6, the time-domain location offset is an offset of a time-domain starting location and/or time-domain ending location of a time-domain resource of the data channel relative to a time-domain starting location and/or time-domain ending location of a time-domain resource of the first control channel]; and 
	sending uplink control information and a reference signal on the physical resource of the uplink control channel [see fig. 2A: Step “2a05”, pg. 6, ¶87 lines 1-3, the terminal transmits first data over the data channel scheduled by the control channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the physical resource comprises at least one data symbol and at least one reference signal symbol”, the code division multiplexing capability “is a quantity of terminal devices that can be multiplexed in a code division manner on a unit resource in the physical resource”, wherein the terminal devices “are multiplexed” in a code division manner “by” superimposing the OCCs on “the at least one data symbol of the physical resource” in a time domain; and sending uplink control information “and a reference signal” on the physical resource of the uplink control channel as taught by Tang in the system of Ryu for facilitating improvement in flexibility and efficiency of data channel resource allocation in a wireless communication system [see Tang pg. 6, ¶89 lines 15-21].
	
Regarding Claims 5 and 13,
	The combined system of Ryu and Tang discloses the apparatus according to claim 9 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], further cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive third indication information [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI], wherein the third indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates a set of symbol quantity of the uplink control channel and start symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)], and wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates indexes of the symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)].

Regarding Claims 6 and 14,
	The combined system of Ryu and Tang discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] comprises the indexes of the at least one symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)], and the set is configured by a network device by using higher layer signaling [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, the DL DCI is received from the base station through system information or RRC signaling].

Regarding Claims 7 and 15,
	The combined system of Ryu and Tang discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein at least one maximum code division multiplexing capabilities supported by different symbol quantities or different symbol locations in the set are the same [see pg. 10, ¶177 lines 1-5, code division multiplexing (CDM) is performed in the same time-frequency resources between the xPUCCHs].


Claim(s) 21-28 are rejected under 35 U.S.C. § 103 as being unpatentable over WANG et al. (US 2021/0336825 A1) hereinafter “Wang” in view of Tang.

Regarding Claims 21 and 25,
	Wang discloses a communication apparatus [see fig. 14, pg. 7, ¶109 lines 1-14, a base station, NodeB or NB], comprising: 
	a storage medium including executable instructions [see fig. 14, pg. 7, ¶109 lines 1-14, a memory (MEM) “1412” storing a program (PROG) “1414” including instructions]; and 
	at least one processor [see fig. 14, pg. 7, ¶109 lines 1-14, at least one processor “1411”]; 
	wherein the executable instructions [see fig. 14, pg. 7, ¶109 lines 1-14, the instructions], when executed by the at least one processor [see fig. 14, pg. 7, ¶109 lines 1-14, when executed on the associated processor “1411”], cause the apparatus to [see fig. 14, pg. 7, ¶109 lines 1-14, enable the apparatus “1410” to]: 
	send higher layer signaling carrying first indication information and second indication information [see fig. 5: Step(s) “501”/ “503”, pg. 3, ¶57 lines 1-7; pg. 4, ¶65 lines 1-8, transmit length indication information indicating a length of reference signal sequences for uplink control information and repetition indication information indicating how to repeat the UCI in a frequency domain to terminal devices], wherein the first indication information indicates a code division multiplexing capability of a physical resource of an uplink control channel [see pg. 4, ¶66 lines 1-9, the uplink control information is multiplexed in a code division multiplexing mode for determining the length of reference signal sequence based on a resource size of uplink control information], wherein the code division multiplexing capability is represented by a length of orthogonal cover codes (OCCs) for multiplexing terminal devices in a code division manner on a unit resource in the physical resource [see pg. 5, ¶77 lines 1-9; ¶80 lines 1-6, the length of reference signal sequence is configured so that a reference signal for the uplink control information is orthogonal with another reference signal for uplink control information to be transmitted by another terminal device within the same transmission resource in a code division multiplexing mode], wherein multiplexing the terminal devices in a code division manner comprises superimposing the OCCs on different symbols in a time domain [see pg. 5, ¶84 lines 1-6, the uplink control information and the reference signal are multiplexed in any of: a frequency division multiplexing mode with a regular carrier spacing; a time division multiplexing mode; and a frequency division multiplexing mode with a doubled or bigger carrier spacing], and wherein the second indication information indicates a symbol quantity of an uplink control channel and a start symbol location of the uplink control channel [see pg. 3, ¶53 lines 7-17, the UCI and DMRS are transmitted on two-symbol short PUCCH with the same numerology as data; and RS and UCI are multiplexed in a time division mode (TDM)]; 
	send a first resource index of the physical resource [see fig. 5: Step “504”, pg. 5, ¶71 lines 1-8, transmit format indication information which respectively indicates different comb formats for transmitting the UCI of different terminal devices], wherein the first resource index [see fig. 5: Step “504”, pg. 5, ¶71 lines 1-8, the transmit format indication information], the first indication information and the second indication information are used to determine the physical resource by a terminal device [see pg. 4, ¶67 lines 15-23, the length of reference signal sequence is determined for a respective information type based on a resource size of uplink control information of the respective information type]; and 
	receive uplink control information on the physical resource of the uplink control channel [see fig. 5: Step “502”, pg. 5, ¶68 lines 1-8, receive, from the terminal devices, the uplink control information and reference signals with the length of reference signal sequence as indicated by the length indication information].
	Although Wang discloses sending higher layer signaling carrying first indication information and second indication information, wherein the first indication information indicates a code division multiplexing capability of a physical resource of an uplink control channel; and receiving uplink control information on the physical resource of the uplink control channel, Wang does not explicitly teach “the physical resource comprises at least one data symbol and at least one reference signal symbol”, the code division multiplexing capability “is a quantity of terminal devices that can be multiplexed in a code division manner on a unit resource in the physical resource”, wherein the terminal devices “are multiplexed” in a code division manner “by” superimposing the OCCs on “the at least one data symbol of the physical resource” in a time domain; and receive uplink control information “and a reference signal” on the physical resource of the uplink control channel.
	However Tang discloses sending higher layer signaling carrying first indication information and second indication information [see fig. 2A: Step “2a01”, pg. 5, ¶78 lines 1-7, a network-side device sends at least one piece of indication information], wherein the first indication information indicates a code division multiplexing capability of a physical resource of an uplink control channel [see fig. 2A: Step “2a01”, pg. 5, ¶78 lines 1-7, the at least one piece of indication information being configured to indicate a location offset between a data channel and a first control channel], wherein the physical resource comprises at least one data symbol and at least one reference signal symbol [see fig. 2A: Step “2a01”, pg. 5, ¶78 lines 1-7, the location offset including a time-domain location offset and/or a frequency-domain location offset and the location offset being a symbol-level offset], the code division multiplexing capability is a quantity of terminal devices that can be multiplexed in a code division manner on a unit resource in the physical resource [see pg. 6, ¶82 lines 1-8, a unit of the time-domain location offset is a combination of a symbol and a slot, a combination of a symbol and a mini-slot; a unit of the frequency-domain location offset is any one of: a resource block and a preset number of resource blocks], wherein the terminal devices are multiplexed in a code division manner by superimposing the OCCs on the at least one data symbol of the physical resource in a time domain [see pg. 6, ¶80 lines 1-6, the time-domain location offset is an offset of a time-domain starting location and/or time-domain ending location of a time-domain resource of the data channel relative to a time-domain starting location and/or time-domain ending location of a time-domain resource of the first control channel]; and 
	receive uplink control information and a reference signal on the physical resource of the uplink control channel [see fig. 2A: Step “2a06”, pg. 6, ¶88 lines 1-3, the network-side device receives first data over the data channel scheduled by the control channel].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the physical resource comprises at least one data symbol and at least one reference signal symbol”, the code division multiplexing capability “is a quantity of terminal devices that can be multiplexed in a code division manner on a unit resource in the physical resource”, wherein the terminal devices “are multiplexed” in a code division manner “by” superimposing the OCCs on “the at least one data symbol of the physical resource” in a time domain; and receive uplink control information “and a reference signal” on the physical resource of the uplink control channel as taught by Tang in the system of Wang for facilitating improvement in flexibility and efficiency of data channel resource allocation in a wireless communication system [see Tang pg. 6, ¶89 lines 15-21].

Regarding Claims 22 and 26,
	The combined system of Wang and Tang discloses the apparatus according to claim 25.
	Wang further discloses wherein the executable instructions [see fig. 14, pg. 7, ¶109 lines 1-14, the instructions], when executed by the at least one processor [see fig. 14, pg. 7, ¶109 lines 1-14, when executed on the associated processor “1411”], further cause the apparatus to [see fig. 14, pg. 7, ¶109 lines 1-14, enable the apparatus “1410” to]: 
	send third indication information [see fig. 5: Step “504”, pg. 5, ¶71 lines 1-8, transmit format indication information], wherein the third indication information indicates a set of at least one symbol quantity of the uplink control channel and at least one start symbol location of the uplink control channel [see fig. 5: Step “504”, pg. 5, ¶71 lines 1-8, the transmit format indication information respectively indicates different comb formats for transmitting the UCI of different terminal devices], and wherein the second indication information indicates indexes of the at least one symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel in the set [see fig. 5: Step(s) “501”/ “503”, pg. 3, ¶57 lines 1-7; pg. 4, ¶65 lines 1-8, the repetition indication information indicating how to repeat the UCI in a frequency domain and indicates the number of transmission of UCI within the allocated transmission resource to terminal devices].

Regarding Claims 23 and 27,
	The combined system of Wang and Tang discloses the apparatus according to claim 26.
	Wang further discloses wherein the second indication information comprises the indexes of the at least one symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel in the set [see fig. 5: Step(s) “501”/ “503”, pg. 3, ¶57 lines 1-7; pg. 4, ¶65 lines 1-8, the repetition indication information indicating how to repeat the UCI in a frequency domain and indicates the number of transmission of UCI within the allocated transmission resource to terminal devices], and the set is configured by the communication apparatus by using higher layer signaling [see pg. 4, ¶59 lines 13-16, the length of reference signal sequence can be dynamically transmitted to terminal devices, for example through a higher layer signaling, like a Radio Resource Control (RRC) signaling].

Regarding Claims 24 and 28,
	The combined system of Wang and Tang discloses the apparatus according to claim 25.
	Wang further discloses wherein slot types corresponding to different symbol quantities or different symbol locations in the set are the same [see pg. 1, ¶20 lines 1-14, in the LTE system, the UCI is transmitted in one subframe (as illustrated in FIG. 1D), while different from the LTE system, in the NR system, the UCI is transmitted in a short duration, for example, in the last symbol(s) of a slot in NR].

Allowable Subject Matter
Claims 4, 8, 12 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469